Citation Nr: 1135524	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-15 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2006, a statement of the case was issued in March 2007, and a substantive appeal was received in April 2007.

The Veteran testified at a RO hearing in December 2007 and a Board hearing in June 2011; transcripts of these proceeding are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking to reopen his claim for entitlement to service connection for right knee disability.  Specifically, the Veteran contends that his right knee disability is related to his active duty service or, in the alternative, contends his service aggravated this preexisting disability.

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in January 2006, and the regulation applicable to his appeal defines new and material evidence as existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board notes that VA will assist claimants attempting to reopen their claims in limited circumstances; specifically, VA will give the assistance described in 38 C.F.R. § 3.159(c)(1)-(3).  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003); see also 66 Fed. Reg. 45620, 45628 (Aug. 29, 2001).  In addition, VA may provide assistance to a claimant in order to substantiate a claim as VA considers appropriate.  See 38 U.S.C.A. § 5103A(g).

Regrettably, the record as it currently stands is inadequate for the purpose of rendering a fully informed decision.  In such circumstances, a remand to the AMC/RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

Under the particular circumstances of this case, a remand is necessary to comply with the VA's duty to assist.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  In this regard, the Board notes that all VA treatment records are not associated with the claims file, as well as potentially relevant Social Security Administration (SSA) records and additional service medical records.

Although numerous requests for treatment records from the Dallas VA Medical Center have been made by the RO, the Board notes that it appears that all relevant VA treatment records are not associated with the claims file.  

In this regard, the Board notes that the Veteran testified in December 2007 that his first VA treatment was around 1980, and in June 2011 he testified that he received treatment in the 1970s; however, the RO has not request treatment records for the time period prior to 1989.  Furthermore, the Board notes that the Dallas VA Medical Center's July 2010 response stated that the Veteran's social and name did not match.  Therefore, the Board finds that the record is unclear as to whether the RO has taken all appropriate action to request and obtain all relevant VA treatment records.  VA is required to obtain VA treatment records relevant to the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Thus, in order to more fully address the Veteran's contentions, the Board is of the opinion that further efforts should be undertaken to obtain any missing treatment records from the Dallas VA Medical Center.

With regard to SSA records, the Board notes that the Veteran informed VA in July 2004 that he applied for Social Security Administration (SSA) disability benefits.  The Board notes that this information was provided on the Veteran's claim for a pension, which was based partially on his knee problems.  A SSA record, printed on July 16, 2004, documents that the Veteran's claim was denied.  The Board finds that the record is unclear as to whether the RO requested any SSA records.  The Board finds that the record does not satisfactorily indicate whether or not the SSA records would be relevant to the Veteran's claim.  Thus, action to obtain any pertinent SSA records is appropriate prior to final appellate review, as such records may be relevant to this appeal for VA benefits.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand the AMC/RO must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA and inform the Veteran of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

In addition, although the claims file contains the Veteran's service medical records, the Board finds that all of the Veteran's service medical records may not be associated with the claims file.  In this regard, the Board notes that VA received a statement from the Veteran in September 2007 that states that he attempted to enlist in the Army in 1966 and was afforded a physical examination in Houston, but that he was denied enlistment due to his trick knee.  The Board finds that the record is unclear as to whether these records are available, and whether the RO has taken all appropriate action to request and obtain these medical records.  Thus, in order to more fully address the Veteran's contentions, the Board is of the opinion that further efforts should be undertaken to obtain any missing service medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal from the VA North Texas Health Care System: Dallas VA Medical Center since April 1970.  If any of the records are shown to be at a storage facility, a request should be made to the appropriate storage facility.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The AMC/RO should take appropriate action to request all records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The AMC/RO should take appropriate action to request any medical records associated with the Veteran's attempt to enlist in the Army in 1966, specifically including any physical examination reports.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  Thereafter, any additional development deemed appropriate should be undertaken by the AMC/RO, including examination of the Veteran if necessary.  See 38 C.F.R. § 3.159(c); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that a thorough examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

5.  Then, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


